 

 [image_002.jpg]

 

 



 

January 1, 2010

 

 

Jim Baker

 

 

Dear Jim:

 

This Agreement confirms the terms of Your employment as a Senior Vice President
with The Management Network Group, Inc. (the “Company”), a TMNG Global company.

 

1.          Term. The initial term of this Agreement shall be two years from the
date first noted above, unless such term is terminated earlier pursuant to
paragraph 12 below (the “Term”). The Agreement shall automatically renew for
successive one-year renewal terms unless either party gives the other party
sixty (60) days advance notice of their intent not to renew.

 

2.          Base Salary. You will be paid in bi-weekly installments based on an
annual salary of $250,000. Your Base Salary will be subject to such increases as
may be determined by the Company at any time in its sole discretion.

 

3.          Bonus. As a Senior Vice President of the Company, You will be
eligible to receive annual bonuses in accordance with the terms of Bonus Plans
to be adopted by the Company in its sole and exclusive discretion. For 2010, the
potential bonus to be earned is laid out in the 2010 Bonus Plan which is
attached hereto as Exhibit A. Unless specifically stated otherwise in the
applicable Bonus plan, any earned Bonus will be paid within sixty (60) days of
the close of each fiscal year.

 

4.          Duties. Your duties and functions as a Senior Vice President of the
Company will be defined by the Company in its sole and exclusive discretion,
which duties You agree to perform, unless You believe such duties require You to
do something unlawful or unethical, in which case You agree to bring the matter
to the attention of the Company as soon as is reasonably practicable. The
Company reserves the right to amend or modify Your duties in its sole and
exclusive discretion at any time for any reason, provided that in all events
your duties are consistent with those customary and usual for a position as a
Senior Vice President of the Company. In performing Your duties, You shall
devote all working time, ability and attention to the business of the Company,
You will act to the best of your ability to further the best interest of the
Company, and, in accordance with the highest ethical standards, You shall seek
to maximize the financial success of the Company’s business and to optimize the
goodwill and reputation of the Company within its industry and with its
customers, and You shall not – directly or indirectly – render any services to
or for the benefit of any other business, whether for compensation or otherwise,
without the prior written approval of the CEO of the Company. Your employment
with the Company shall at all times be subject to the Company’s then applicable
policies and practices.

 

 

Jim Baker
January 1, 2010
Page 2

 

 

5.          Benefits. In addition to the compensation in paragraphs 2 and 3 of
this Agreement, You shall be eligible for the following:

 

a.          Participation in Employee Plans. You shall be eligible to
participate in any health, disability, and group term life insurance plans or
other perquisites and fringe benefits that the Company extends generally from
time to time to employees of the Company at the level of Senior Vice President.
The Company will also continue to contribute £20,000 annually to your UK pension
scheme.

 

b.          Paid Time Off. You shall be eligible for Paid Time Off in accordance
with the Company’s leave policies then in effect and applicable to Senior Vice
Presidents. Under the current time off policy you would be eligible for twenty
(20) days of vacation and ten (10) company holidays.

 

6.          Reimbursement of Expenses. Subject to such rules and procedures as
the Company from time to time specifies, the Company shall reimburse you on a
bi-weekly basis for reasonable business expenses necessarily incurred in the
performance of Your duties under this Agreement.

 

7.          Confidentiality/Trade Secrets. You acknowledge Your position with
the Company is one of the highest trust and confidence, both by reason of Your
position and by reason of Your access to and contact with the trade secrets and
confidential and/or proprietary information of the Company. Both during the term
of this Agreement and thereafter, You therefore covenant and agree as follows:

 

a.          You shall use Your best efforts and exercise utmost diligence to
protect and to safeguard the trade secrets and confidential and/or proprietary
information of the Company, including, but not limited to, the identity of its
current and/or prospective customers, suppliers, and licensors; its arrangements
with its customers, suppliers, and licensors; and its technical, financial, and
marketing data, records, compilations of information, processes, programs,
methods, techniques, recipes, and specifications relating to its customers,
suppliers, licensors, products, and services;

 

b.          You shall not disclose any of the Company’s trade secrets or
confidential and/or proprietary information, except as may be required in the
course of Your employment with the Company or by law, in which case You agree to
provide the Company with as much notice as is reasonably practicable in the
event the Company wishes to intervene to protect its rights; and

 

c.          You shall not use, directly or indirectly, for Your own benefit or
for the benefit of another, any of the Company’s trade secrets or confidential
and/or proprietary information.

 

All files, records, documents, drawings, specifications, memoranda, notes, or
other documents relating to the business of the Company, whether prepared by You
or otherwise coming into Your possession, shall be the exclusive property of the
Company and shall be delivered to the Company and not reproduced and/or retained
by You upon termination of Your employment for any reason whatsoever or at any
other time upon request of the Company.

 



 

Jim Baker
January 1, 2010
Page 3

 

 

8.          Discoveries. In addition to Your services, the Company shall
exclusively own forever and throughout the world all rights of any kind or
nature now or hereafter known in and to all of the products of Your services
performed under this Agreement in any capacity and any and all parts thereof,
including but not limited to copyright, patent, and all other property or
proprietary rights in or to any ideas, concepts, designs, drawings, plans,
prototypes, or any other similar creative works and to the product of any or all
of such services under this Agreement (“Inventions”). In addition, You hereby
agree, during and after the Term, to assign to the Company in writing (and to
take any and all other actions as the Company requests to carry out the intent
of this paragraph 8) any and all rights, title, or interest in any such
copyrights, patents, property or proprietary rights relating to the Inventions.
You acknowledge and agree that, for copyright purposes, You are performing
services as the Company’s employee-for-hire, which services include Inventions
relating to the Company’s business or research and development (which may be
defined in the Company sole and exclusive discretion and may change from time to
time), as well as Inventions developed with the use of the Company’s trade
secrets, confidential and/or proprietary information, facilities, or equipment.
You acknowledge and agree that all memoranda, notes, records, and other
documents made or compiled by You or made available to You during the Term
concerning Your services performed under this Agreement shall be the Company’s
property and shall be delivered by You to the Company upon termination of Your
employment or at any other time at the Company’s request.

 

9.          Non-Competition. You covenant and agree that, during the period of
Your employment and for one year after the termination of Your employment, You
shall not compete with the Company in any way, directly or indirectly, without
the prior written consent of the Company, including but not limited to as an
employee, employer, consultant, agent, principal, partner, shareholder,
corporate officer, director, or through any other kind of ownership (other than
ownership of securities of publicly held corporations of which You own less than
five percent 5% of any class of outstanding securities) or in any other
representative or individual capacity, engage in or render any services to any
person and/or business that provides, sells, distributes, or markets any
products or services that compete with the Company in the Restricted Business
within any geographic areas in which the Company conducts or has conducted
business or provides or has provided products or services. Restricted Business
is defined as i) the converging cable, telecommunications, media and
entertainment industry and ii) any other industry in which the Company has
received at least $2,000,000 in revenues during the two-year period preceding
the termination of Your employment. For purposes of sections 9 and 10, Company
is expanded to include all wholly owned subsidiaries of the Company.

 

10.          Non-Solicitation. You covenant and agree that, during the period of
Your employment and for one year following termination of Your employment for
any reason by either You or the Company, You will not, either directly or
indirectly, for Yourself or for any third party, except as otherwise agreed to
in writing by the Company (a) employ or hire any person who is employed by the
Company (whether as an employee or as an independent contractor) with any
business or other entity that is engaged in the industry or any other segment of
the industry in which, during Your employment with the Company, the Company is
involved, may become involved in, or is considering becoming involved in; (b)
solicit, induce, recruit, or cause (or attempt to solicit, induce, recruit, or
cause) any other person who is employed by the Company (whether as an employee
or as an independent contractor) to terminate their employment for the purpose
of joining, associating, or becoming employed with any business or other entity
that is engaged in the industry or any other segment of the industry in which,
during Your employment with the Company, the Company is involved, may become
involved in, or is considering becoming involved in; or (c) solicit, induce,
recruit, or do business with (or attempt to solicit, induce, recruit, or do
business with) any entity or individual that was/is a customer/client of the
Company during the twelve month period prior to the termination of your
employment and/or a '”Prospective Customer/Client of the Company during the
six-month period prior to the termination of your employment. Prospective
Customer/Client is defined as anyone with whom the Company at any time during
the six (6) month period preceding Your termination of employment has a) had
discussions with respect to the Company providing services to such organization
or person (whether written or oral) or b) been included in a “sales funnel
report” or similar report of the Company.

 



 

Jim Baker
January 1, 2010
Page 4

 

11.          Remedies for Breach of Covenants. Regarding paragraphs 7-10 of this
Agreement:

 

a.          The Company and You specifically acknowledge and agree that the
foregoing covenants in paragraphs 7-10 are reasonable in content and scope and
are given by You knowingly, willingly, voluntarily, and for adequate and valid
consideration. The Company and You further acknowledge and agree that, if any
court of competent jurisdiction or other appropriate authority disagrees with
the parties' foregoing agreement as to reasonableness, then such court or other
authority shall reform or otherwise modify the foregoing covenants of You in
paragraphs 7-10 only so far as necessary to be enforceable as reasonable,
notwithstanding and regardless of any law or authority to the contrary.

 

b.          The covenants set forth in paragraphs 7-10 of this Agreement shall
continue to be binding upon You notwithstanding the termination of Your
employment with the Company for any reason. Such covenants shall be deemed and
construed as separate agreements independent of any other provisions of this
Agreement and any other agreement between You and the Company. The existence of
any claim or cause of action by You against the Company shall not constitute a
defense to the enforcement by the Company of any or all such covenants. You
expressly agree that the remedy at law for the breach of any such covenant is
inadequate, that You shall not defend against any claim by the Company on the
basis of an adequate remedy of law, that injunctive relief and specific
performance shall be available to prevent the breach or any threatened breach
thereof, that the party bringing the claim shall not be required to post bond in
pursuit of such claim, and that the prevailing party shall on any such claim be
entitled to recover attorneys’ fees, expert witness fees, and costs incurred in
pursuit of such claim, notwithstanding and regardless of any law or authority to
the contrary.

 

c.          Nothing herein contained is intended to waive or to diminish any
right the Company or You may have at law or in equity at any time to protect and
defend legitimate property interests, including business relationships with
third parties, the foregoing provisions being intended to be in addition to and
not in derogation or limitation of any other right the Company or You may have
at law or in equity.

 

12.          Termination. This Agreement (other than paragraphs 7-10 hereof,
which shall survive any termination hereof for any reason) may be terminated as
follows:

 

(a)          In the event of Your death or Disability (as defined herein) during
the Term, this Agreement shall terminate and You (or Your estate) shall be
entitled to any compensation earned by You through the date of such
death/Disability and to any standard benefits then provided by the Company to
employees at Your level for such death/Disability. In addition, the Company
shall reimburse You or Your estate for expenses accrued and payable under
Section 6 hereof and provide all other vested accrued benefits to which You are
entitled under any agreements between You and the Company and any applicable
Company plans, programs, policies or arrangements, including without limitation
any Bonus agreement. For purposes of this Agreement, “Disability” shall mean
Your physical or mental disability so as to render You substantially incapable –
as determined by the Company in its sole and exclusive discretion – of carrying
out the essential functions of Your employment as defined by the Company for a
period of 45 consecutive business days or more or for more than 90 business days
in a twelve month period.

 



 

Jim Baker
January 1, 2010
Page 5

 

(b)          The Company may terminate this Agreement at any time, with or
without Cause, upon thirty (30) days written notice to You. You may terminate
this Agreement and Your employment hereunder at any time upon thirty (30) days
written notice to the Company, for which notice period You shall receive Your
Base Salary even if the Company relieves You of Your duties during such period,
as it is entitled to do. In addition, the Company shall reimburse You or Your
estate for expenses accrued and payable under Section 6 hereof and provide all
other vested accrued benefits to which You are entitled under any agreements
between You and the Company and any applicable Company plans, programs, policies
or arrangements, including without limitation any Bonus agreement.

 

(c)          If the Company terminates this Agreement without Cause, then the
Company shall 1) pay Your Base Salary and accrued but unused vacation time
through the date of such termination 2) provide you with severance pay
consisting of eight (8) months base salary (payable over eight months according
to the Company’s then regular payroll schedule), 3) pay the first six (6) months
of premium for any COBRA coverage you elect through the Company, if any, 4) make
reimbursement for expenses accrued and payable under Section 6 hereof, and 5)
provide all other vested accrued benefits to which You are entitled under any
agreements between You and the Company and any applicable Company plans,
programs, policies or arrangements, including without limitation any Bonus
agreement. If the payment of Severance Benefits will cross calendar years, the
Company reserves the right to pay any portion of the Severance Benefits in a
lump sum.

 

(d)          If the Company terminates this Agreement with Cause, then You shall
receive Your Base Salary and accrued but unused vacation time through such date
of termination. In addition, the Company shall reimburse You or Your estate for
expenses accrued and payable under Section 6 hereof.

 

(e)          For purposes of this Agreement, “Cause” occurs when You, in the
Company’s good faith belief, do any of the following:

 

(i)          Commit any criminal act under federal, state or local law, where
such act would be a) a felony or b) a crime involving moral turpitude which, in
the reasonable judgment of the Company, has materially interfered or will
materially interfere with Your ability to perform Your duties hereunder, or has
caused or will cause harm to the Company or its business; provided that, for
purposes of this provision, a finding of guilt and/or plea of guilty/nolo
contender (no contest) is sufficient but not necessary.

 



 

Jim Baker
January 1, 2010
Page 6

 

(ii)          Breach any provision of this Agreement, including, but not limited
to by acting dishonestly or negligently regarding Your performance hereunder.

 

(iii)          Fail to perform Your duties under this Agreement (other than for
reasons related to illness, injury or temporary disability).

 

(iv)          Violate any applicable local, state or federal law relating to
discrimination or harassment.

 

(v)          Violate the Company’s policies and/or practices applicable to
employees at Your level, including, but not limited to, its employment policies
and/or practices, including but not limited to non-discrimination,
anti-harassment and non-retaliation policies and practices.

 

(vi)          Take any action, whether intentionally or not, or fail to act
where such action/inaction has the effect of materially undermining or harming
the Company, its business, its reputation or its customers/clients/employees.

 

(vii)          Fail to comply with any reasonable oral or written report or
directive of the President or any Officer of the Company.

 

(f)          Upon termination for any reason, You (i) agree to provide
reasonable cooperation to the Company at the Company’s expense in winding up
Your work for the Company and transferring that work to other individuals as
designated by the Company, and (ii) agree reasonably to cooperate with the
Company, at the Company’s expense, in litigation as requested by the Company.
Any cooperation provided after Your employment has terminated will be
compensated at the rate of $120 per hour.

 

(g)          To be eligible for any payments under this Section 12, You must (i)
execute and deliver to the Company a final and complete release in a form that
is acceptable and approved by the Company, and (ii) in the Company’s good faith
belief, be in full compliance with the provisions of paragraphs 7-10 hereof at
the time of any such payment.

 

13.          Mitigation. In the event of termination of this Agreement for any
reason by either party, the Company shall be entitled to set off against the
benefits (but not Base Salary) payable hereunder any benefits (but not Base
Salary) received by You from any other source. The Company agrees that, if Your
employment by the Company is terminated during the term of this Agreement, You
are not required to seek other employment or to attempt in any way to reduce any
amounts payable to You by the Company pursuant to this Agreement.

 

14.          Notices. Any notices to be given hereunder by either party to the
other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested. Mailed
notices shall be addressed as follows:

 



 

Jim Baker
January 1, 2010
Page 7

 

 

(a)          If to the Company:

The Management Network Group, Inc.

7300 College Boulevard – Suite 302

Overland Park, KS 66210

 

(b)          If to You:

Jim Baker

8514 Electric Avenue

Vienna, VA 22182

 

Either party may change its address for Notice by giving written notice to the
other.

 

15.          General Provisions:

 

a.          Governing law and Consent to Jurisdiction. This Agreement and all
disputes relating to Your employment with the Company shall be subject to,
governed by, and construed in accordance with the laws of the Commonwealth of
Virginia, irrespective of any choice of law and/or of the fact that one or both
of the parties now is or may become a resident of a different state. You hereby
expressly submit and consent to the exclusive personal jurisdiction and
exclusive venue of the federal and state courts of competent jurisdiction in the
Commonwealth of Virginia, notwithstanding any applicable law to the contrary.

 

b.          Assignability. This Agreement, including but not limited to
paragraphs 7-10, shall be binding upon and inure to the benefit of the Company,
its respective successors, heirs, and assigns. Except as expressly set forth
herein, this Agreement may not be assigned by You without the express written
consent of the Company.

 

c.          Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, then such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid or
enforceable.

 

d.          Construction of Agreement. This Agreement sets forth the entire
understanding of the parties and supersedes all prior agreements or
understandings, whether written or oral, with respect to the subject matter
hereof. No terms, conditions or warranties, other than those contained herein,
and no amendments or modifications hereto shall be binding unless made in
writing and signed by the parties hereto. This Agreement shall not be strictly
construed against either party.

 

e.          Waiver. The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.

 



 

Jim Baker
January 1, 2010
Page 8

 

 

f.          Titles. Titles of the paragraphs herein are used solely for
convenience and shall not be used for interpretation or construing any work,
clause, paragraph or provision of this Agreement.

 

g.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.

 

If the foregoing terms meet with our understanding, please sign this Agreement
where indicated below.

 

          Very truly yours,           THE MANAGEMENT NETWORK GROUP, INC.        
          By: /s/ Richard P. Nespola       Richard P. Nespola       Chief
Executive Officer  

 

Confirmed as of the date first written above:

 

 

/s/ Jim Baker  

 

Jim Baker

 

 

 

 

Exhibit A

 

2010 Bonus Plan for Jim Baker

 

 

Jim will be eligible to earn Bonus in 2010 under three bonus programs described
below. All three bonus programs are annual programs and the bonus will be paid
after the books have been closed for 2010. If business projections warrant it,
bonus may be advanced quarterly during the year. Any quarterly advances will
offset the annual payment. If the annual payment less quarterly advances results
in a negative number, the company reserves the right to adjust payroll
accordingly.

 

Bonus Plan #1 – Break-even of Technology Consulting Unit– up to $50K

 

Jim will be eligible to earn $50,000 annually if the North American Technology
Consulting Group gets credit for sufficient revenue to cover the cost of the
group. The group will receive credit for any fee revenue generated by a member
of the group being billable and for any fee revenue resulting from revenue
producing projects where the group provided direct sales support. In the case
where the group provides direct sales support, the Project Set Up Sheet must
indicate that the group provided the sales support. The cost of the group will
be calculated as the non-billable salaries, taxes, benefits and out-of-pocket
expenses of the employees in the group.

 



Bonus Plan #2 – Company Targets met – up to $50K

 

Jim will be eligible to earn up to $50,000 annually if TMNG achieves the revenue
($72M) and pro-forma non-GAAP EBITDA ($4M) targets in the 2010 plan approved by
the Board of Directors.

 



Bonus Plan # 3 –Executive-level Support of the organization– up to $50K

 

Jim will be eligible to earn up to $50,000 annually based on effective support
of the following:

·EMEA business

·IT/Network organization as required,

·Management of product roadmap etc

·Other “obvious” support in the growth of the technology business globally

The determination of how much of this bonus is earned is at the discretion of
the President/COO of TMNG.

 

 

 

Notes:

 

In the event of non-cause termination of the employment agreement by TMNG
Global, all earned Bonuses shall be paid out in accordance with the terms of the
employment agreement.

 



 

